This is an appeal from a decision of the Merit Systems Protection Board (mspb), entered August 24, 1979, No. NY075299044, which upheld removal of petitioner from his position as a special agent with the United States Secret Service.
Petitioner’s removal was based on three charges brought by his agency: (1) leaving his assignment without authorization on three separate occasions, (2) repeated use of a government vehicle for unauthorized, unofficial purposes, and (3) falsification of his official work record in an attempt to claim compensation for hours he did not work. His removal, on proper notice, was effected on March 23, 1979, to promote the efficiency of the service. 5 U.S.C. §7513 (Supp. IV (1980)).
Our standard of review is that provided under the Civil Service Reform Act of 1978, Pub. L. No. 95-454, 92 Stat. 1138 (1978), 5 U.S.C. §7703 (Supp. IV (1980)). Under that statute we are limited to a determination on appeal to ascertaining whether the action taken should be held unlawful and set aside because it was found (1) to be arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law; (2) to be obtained without having followed procedures required by law, rule or regulation; or (3) to be unsupported by substantial evidence.
*867We have heard oral argument in this case and have examined the briefs, the mspb opinion, the four-volume administrative record containing the hearing transcript, and pertinent documents and exhibits. We do not find it necessary to rewrite this case here because we find that there is no viable basis to set the decision aside for any failure under the tests for appellate review. The charges on which petitioner’s removal came about are fully supported by substantial evidence. The adverse decision was not arbitrary or an abuse of agency discretion and violated no procedures required by law. Petitioner has contended that his removal was motivated by malice and ill will and was discriminatory and that the penalty of removal was disproportionate to his alleged offenses. We find these defenses to have no merit.
it is therefore ordered, that the decision of the Merit Systems Protection Board in upholding petitioner’s removal is AFFIRMED.